Title: To James Madison from Carlos Martínez de Yrujo, 26 January 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


26 January 1803, Washington. Presents the enclosed letter from Charles IV announcing the marriage of Fernando, prince of Asturias, to María Antonia, princess of Naples, on 25 Aug. 1802.
 

   
   RC and enclosure (DNA: RG 59, NFL, Spain, vol. 2). RC 1 p.; in Spanish. In a clerk’s hand, except for Yrujo’s complimentary close and signature. Enclosure (1 p.; in Spanish; translated interlinearly by Wagner and docketed by him as received 28 Jan.) is a copy of a 3 Sept. 1802 letter from Charles IV announcing the marriage.


